      Case 2:19-cv-00118-DPM Document 24 Filed 08/03/20 Page 1 of 1



           IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                      DELTA DIVISION

TONY DOOLIN                                                     PLAINTIFF
Reg. #16878-029

v.                        No. 2:19-cv-118-DPM

USA                                                            DEFENDANT

                                 ORDER
      Doolin' s motion to vacate the appellate fee Order is denied.
Doc. 23.   The United States Court of Appeals for the Eighth Circuit
assessed the fee and remanded the case for collection. Doc. 20. And
this Court can't al_ter the Court of Appeals' Judgment.
      So Ordered.



                                                          (/
                                        D .P. Marshall Jr.
                                        United States District Judge
